          Case 4:21-cv-00606-JM Document 12 Filed 08/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

STEVEN CODY-OBAMA
a/k/a Ishmael Hassan Obama,
Steven Donnell Cody
ADC #145160                                                                           PLAINTIFF

v.                                    4:21-cv-00606-JM

JAMES GIBSON, Warden,
Varner Supermax, ADC, et al.                                                   DEFENDANTS


                                        JUDGMENT

       Consistent with the Order entered separately today, Plaintiff’s claims are DISMISSED

WITHOUT PREJUDICE, and this case is CLOSED. It is certified that an in forma pauperis

appeal from this Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 26th day of August 2021.




                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
